Citation Nr: 0803206	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-31 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1971 to 
August 1973 and from January 1991 to March 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran underwent a VA examination in February 2005 which 
found that the veteran had no impairment in his social 
functioning.  Since that time, the veteran has begun 
participating in an anger management course.  The veteran 
also wrote several letters describing instances of impaired 
impulse control.  However, the veteran's claims file is void 
of any records from the anger management program, and the 
most recent VA treatment records are nearly three years old.  
As such, updated treatment records are necessary to obtain an 
accurate picture of the veteran's current disability level.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from March 2005 to the present, 
including those from his anger management 
class.

2.  Once the above requested development 
has been completed, schedule the veteran 
for an examination to evaluate the nature 
and severity of his PTSD.  The examiner 
should be provided with the veteran's 
claims file, and should note in the report 
that the file was made available.  Any 
opinions as may be offered should be 
supported by a complete rationale.

3.  Once the development has been 
completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



